F§LED

 

UCT -9 201!]
r 1 lsric C Ur€
UNITED sTATEs DISTRICT CoURT C‘%§zl’§§ denial
DISTRICT OF M()NTANA Bmmgs
BILLINGS DIVISION
LAURIE MARCOTTE,
Plaintiff, Cause No. CV 18-03-BLG-SPW-TJC
v. ORDER
EQUIFAX INFORMATION
SERVICES LLC,
Defendant.

 

 

Upon review of the Stipulation to Dismiss Equifax Information Services
LLC (“Equifax”) With Prejudice (Doc. 37), and for good cause being shown,

IT IS HEREBY ORDERED that all claims against Equifax are
DISMISSED WITH PREJUDICE. As Equifax Was the last remaining
defendant, all deadlines and dates set by the Court are VACATED, and this case is
now closed.

The Clerk of Court is directed to notify counsel of the making of this Order.

%,
DATED this g day of October, 2018.

galan/dm

’sUsAN P. WATTERS
United States District Court Judge

